Citation Nr: 1828338	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  05-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased initial disability rating for major depressive disorder, currently rated as 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1969 and in the United States Marine Corps from June 1971 to February 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)). The instant appeal has an extended procedural history that was most recently set out in a September 2016 Board remand.

In a September 2010 rating decision, the AOJ granted service connection for major depressive disorder, and assigned an initial disability rating of 50 percent. The Veteran appealed the denial of a rating higher than 50 percent. In a November 2016 rating decision, the AOJ denied entitlement to SMC based on aid and attendance or housebound status. In a February 2017 rating decision, the AOJ denied an increased initial disability rating for major depressive disorder, currently rated at 50 percent, and denied entitlement to TDIU.  

In June 2011, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. However, that Board hearing only addressed the issues of entitlement to TDIU and SMP, not the issue of increased rating for major depressive disorder. In April 2012, the Veteran filed his substantive appeal. Thus, the June 2011 hearing did not satisfy the Veteran's request for a hearing on his appeal.

In September 2016, the Board remanded the appeal for the scheduling of a hearing and issuance of an SOC. In October 2016, the Veteran withdrew his request for a board hearing on the issue of increased rating for major depressive disorder.

During the pendency of this appeal, the Veteran appealed the AOJ decision denying SMC.

This case consists primarily of documents within the Veterans Benefits Management System (VBMS), with some supplemental documentation from the Virtual VA system. Thus, any future consideration of the Veteran's case should take into account the existence of this electronic record. 


FINDINGS OF FACT

1. The competent and credible evidence of record establishes that the Veteran's major depressive disorder has more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, since September 6, 2010.

2. The Veteran is currently rated over 70 percent for two or more disabilities, and one is rated at least at 40 percent.

3. The competent and credible evidence of record establishes that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities since September 6, 2010.

4. The competent and credible evidence of record establishes that the Veteran's current service-connected disabilities alone have resulted in the Veteran's need for aid and attendance in the activities of daily living.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an increased initial disability rating for major depressive disorder, currently rated as 50 percent disabling, are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2017).

2. The criteria for a TDIU are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2017).

3. The criteria for SMC due to the need for regular aid and attendance are met. 38 U.S.C. §§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination, and the Veteran has supplemented the record with a mental examination report.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).
The Board remanded this case in September 2016 for further development and so that the Veteran could be provided an SOC and a travel board hearing, which the Veteran subsequently waived. The Veteran was also afforded additional examinations with updated treatment records added to the claims folder. The Board's remand directives have been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). 

Entitlement to an increased initial disability rating for major depressive disorder, currently rated as 50 percent disabling, beginning September 6, 2010. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria for rating mental disorders reads as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss(such as forgetting names, directions, recent events). Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ. The instant appeal was initially certified to the Board prior to August 4, 2014. Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Entitlement to an increased initial disability rating for major depressive disorder, currently rated as 50 percent disabling, beginning September 6, 2010.

The AOJ has awarded service connection for major depressive disorder and assigned an initial 50 percent rating effective September 6, 2010. In pertinent part, VA clinic records in 2008 reflect treatment for major depressive disorder manifested by mood swings, sleep impairment, anxiety, appetite changes, fatigue and transient suicidal ideations without intent. The Veteran had a GAF score of 50 dating back to 2006.

In September 2010, the Veteran underwent a VA examination for a mental condition. The examiner summarized VA clinic records as diagnosing recurrent major depressive disorder, severe. The Veteran had been married 33 years and had two children. He described everyone getting along well unless he did not take his medication. He had mood swings and could be difficult to live with. He had few social contacts outside of the home. His wife reported the Veteran becoming stressed when everyone was home, at which time he went to his room to get away from them. He engaged in activities such as boating, fishing and camping. He had a history of one suicide attempt in the 1970s. 

The Veteran's mental status examination was significant for tense psychomotor activity, being moderately guarded at the beginning of the interview, an affect that was agitated and malaise, and a mood which was agitated and dysphoric. The Veteran was unable to perform serial 7's, but the examiner felt this was attributable academic history rather than attention deficit. The Veteran had fleeting suicidal thoughts that he would be better off not being around. The examiner diagnosed the Veteran with major depressive disorder. The examiner found that there was reduced reliability and productivity, and a "long history of major depressive disorder...with agitated depression and decreased frustration tolerance, makes it difficult to maintain interpersonal relationships." The examiner noted that the Veteran "does have a diagnosis of MDD (major depressive disorder), recurrent, moderate." The examiner opined that the Veteran had a GAF score of 60. See VA Examination, dated September 7, 2010.

In April 2012, the Veteran underwent additional VA examination. The examiner determined that the Veteran had major depressive disorder, based on the 2010 VA examination with occupational and social impairment with reduced reliability and productivity. The examiner stated that the GAF score of 60 in 2010 was indicative of moderate levels of social and occupational impairment.

The Veteran's subsequent VA clinic records note continued compliance with psychiatric medications without any significant clinic findings.

The Veteran subsequently submitted a VA Disability Benefit Questionnaire examination, dated October 2014, focused on his major depressive disorder. The Veteran additionally reported no longer enjoying the simplest of activities. His mental status was significant for variable concentration, decreased short-term memory, delayed speech flow, variable fund of knowledge, variable intellectual abilities, poor capacity for abstraction, variable ability to interpret proverbs, depressed mood, restricted affect, depression, and anxiety. It was noted that the Veteran struggled with basic information, and seemed rather despondent.

The 2014 examiner found that the Veteran had "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships." See VA Examination, dated October 9, 2014.

The 2014 examiner diagnosed the Veteran with major depressive disorder, with a GAF score of 50. The examiner noted that the Veteran had depressed mood, anxiety, chronic sleep impairment, mild memory loss, inability to establish and maintain effective relationships, and difficulty in establishing and maintaining effective work and social relationships which are "emotionally debilitating." However, the examiner noted that the Veteran did not meet the requirement for total occupational and social impairment, which would be required for a 100 percent disability rating.  

Notably, despite providing a rationale for her findings, the 2014 examiner did not describe an increase in symptomology for the Veteran's major depressive disorder. Rather, the examiner largely revisits a 2010 examination of the Veteran. In doing so, the examiner uses the findings of the original examiner as evidence of symptomology, while not addressing the actual findings of the 2010 examination.  

The 2014 examiner did find that the Veteran has occupational and social impairment in most areas, while not providing any findings on when the increase in symptomology occurred.  While the examiner challenged the 2010 examination, she did not address the findings of the 2012 examination which found that the Veteran had occupational and social impairment with reduced reliability and productivity.  Furthermore, the 2014 examiner did not explain or provide a rationale for the change in symptomology from 2010 to 2012 and from 2012 to 2014. However, in evaluating the examination in a light favorable to the Veteran, the Board finds the examination to be adequate to aid in the adjudication of the Veteran's claim. 

In this case, the Board has considered the Veteran's medical records and examinations, as well as the Veteran's lay statements. There is little medical evidence of an increase in symptomology between the three VA examinations. The Veteran's medical treatment records largely contain notations where the Veteran's symptoms are stable. The majority of the notations from 2012 to present indicate that the Veteran is neatly groomed, cooperative, with normal speech, appropriate affect, linear thought, although the mood is noted as depressed or agitated.  See VA Treatment Records.

The Board has considered the severity of symptoms throughout the period of appeal. The Board has also considered entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, based on the Veteran's treatment records, the Board finds that the evidence indicates that the Veteran's symptomology remained largely stable from 2010 to 2014. However, the 2014 examiner noted a change in symptom severity occurring in October 2014. Additionally, the Board finds that the 2014 examiner did not describe an increase in symptomology, but used the same symptoms reported in the 2010 examination. While not all of the symptoms supportive of a 70 percent rating have been documented, the overall picture supports a finding of deficiencies in most areas such as work, family relations, thinking, and mood. Notably, suicidal ideation was reported as the beginning of the appeal period which is an example supporting a 70 percent rating. See Bankhead v. Shulkin, 29 Vet. App. 10 (2017). Additionally, the clinic records reflect GAF scores of 50 prior to the appeal period.

As such, the Board finds that the proper evaluation of the Veteran's symptoms as "occupational and social impairment, with deficiencies in most areas" began with the symptoms noted in the 2010 examination, and the Veteran should have been rated as 70% disabled from the date of that examination. Therefore, the Board finds that the evidence indicates that the Veteran's symptomology more closely approximated the criteria for a 70 percent rating from September 6, 2010, to present.  

However, at no point during the period of the appeal, is the service-connected PTSD shown to have met the criteria for the higher rating in excess of 70 percent. As noted, a 100 percent rating requires total occupational and social impairment due examples such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The mental status examinations in both formal examinations and in the clinic setting demonstrate some impairment of short and long-term memory, but have consistently demonstrated the Veteran to be oriented with no significant impairment of speech or communication. The Veteran has consistently been shown to be oriented in treatment and on examination. He has denied chronic/persistent suicidal or homicidal ideations or auditory hallucinations. His memory, while impaired, did not extend to the point of memory loss for names of closes relatives, own occupation, or own name on mental status examination. There is no lay or medical evidence that the Veteran presents as a persistent danger of hurting self or others. His hygiene is reported as maintained.

The Board further finds that none of the GAF scores assigned during this period, alone, provide a basis for assigning a rating in excess of 70 percent for PTSD. As indicated, the Veteran has been assigned GAF scores ranging from 50 to 60. These scores reflect some residual occupational and social functioning. The Veteran submitted his own examination report wherein the examiner stated that total occupational and social impairment was not shown.

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Thus, to the extent that the Veteran has been assigned scores in the moderate to severe range, such scores are consistent with the 70 percent rating assigned. 

In sum, the record does not support of a finding of both occupational and social impairment which is total in degree. In so finding, the Board has considered the Veteran's statements regarding the severity of his psychiatric symptoms, however the weight of the lay and medical evidence weighs against a finding of total occupational and social impairment. Certainly, as a lay person, the Veteran is competent to attest to the symptoms that he experiences. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Generally, he has been credible with his testimony supporting a 70 percent rating as well as TDIU rating (as addressed below). However, as it pertains to the specific criteria for a 100 percent schedular rating under Diagnostic Code 9411, the totality of the lay and medical evidence - when considering the type, severity and frequency of symptoms - weighs against a finding of "total" occupational and social impairment, or a level of disability more nearly approximating "total" occupational and social impairment. Regardless, with respect the overall severity of PTSD, the Board finds the medical impressions and opinions to be far more probative of the degree of impairment than the lay statements as it pertains to the extent of the overall psychological, occupational and social impairment due to PTSD. 

Entitlement to TDIU. 

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that TDIU may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). The effects of medications, if any, are relevant. Mingo v. Derwinski, 2 Vet. App. 51 (1992).

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability. Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 38 C.F.R. § 3.341(a). See also 38 C.F.R. § 4.19 (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose, 4 Vet. App. at 363. The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background. 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

"Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a). Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person, and may also be held to exist, on a facts-found basis including but not limited to employment in a protected environment - such as a family business or sheltered workshop - when earned annual income exceeds the poverty threshold. Id. Consideration shall be given in all claims to the nature of the employment and the reason for termination.

As such, "a veteran can establish marginal employment either by demonstrating an income less than the poverty threshold established by the U.S. Census Bureau or by the facts of his particular case." Ortiz-Valles v. McDonald, 28 Vet.App. 65, 71 (2016).  The CAVC has held that VA has not sufficiently defined what constitutes employment in a protected environment. Cantrell v. Shulkin, 28 Vet. App. 382 (2017)

Based on this decision, the Veteran is service-connected for major depressive disorder and PTSD, evaluated as 70 percent disabling from September 6, 2010; thoracolumbar spine disability, evaluated as 20 percent disabling from February 4, 2004; paralysis of the sciatic nerve, radiculopathy, right lower extremity, evaluated as 20 percent disabling from August 2, 2013; and paralysis of the anterior crural nerve, femoral radiculopathy, right lower extremity, evaluated as 20 percent disabling from August 2, 2013. Thus, the Board finds that the Veteran is eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a) for the entire appeal period beginning on September 6, 2010. The Board will now discuss whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.

In this case, the Board has considered the Veteran's medical records and examinations, as well as the Veteran's educational and employment history, as indicated in the submitted VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" and lay statements of the Veteran. The Board finds that a medical examination or opinion is not necessary to address the combined effects of the Veteran's disabilities. Rather, the Board finds that the evidence of record, described below, is sufficient for the Board to make this determination. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). (VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim." (quoting 38 U.S.C. § 5103A(d)(1))); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) ("[T]he need for combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the [AOJ] or the Board.").  

The Veteran only completed three years of high school, and his training is limited to a commercial driving license. He primarily has worked as a truck driver. He last worked in 1999. The Social Security Administration has adjudicated the Veteran has unemployable due to a primary diagnosis of degenerative disc disease at L5-S1.

Medically, physicians and psychiatrists have determined that the Veteran's individual disabilities (major depressive disorder; lumbosacral or cervical strain; paralysis of the sciatic nerve, right lower extremity; and paralysis of the sciatic nerve, left lower extremity) are sufficiently severe as to negatively impact his ability to secure and maintain substantial gainful employment. Specifically, the physical examinations for the Veteran's back and leg conditions indicate that he is limited in mobility which impacts his ability to ambulate without assistance. The Veteran's medical treatment records also indicate a history of low back and lower extremity pain. These conditions, along with the Veteran's occupational and social impairments due to major depressive disorder, have rendered the Veteran incapable of gainful employment.

In September 2011, the Veteran's treating physician determined that he "suffers from chronic low back pain with prior history of back surgery. Xray indicated prior surgery with intervertebral narrowing of L5-S1 level. (The Veteran) continues to express gradual worsening of his low back pain with back spasms on examination...It is in my opinion that Mr. [REDACTED] is not a candidate for employment and would not be able to work competitively in any gainful fashion."

Regarding the Veteran's service-connected depression, the 2014 VA examiner diagnosed the Veteran with major depressive disorder, with a GAF score of 50. The examiner noted that the Veteran had depressed mood, anxiety, chronic sleep impairment, mild memory loss, inability to establish and maintain effective relationships, and difficulty in establishing and maintaining effective work and social relationships which are "emotionally debilitating." The examiner also noted that the Veteran had occupational and social impairments in most areas.  

After consideration of the evidence discussed above, the Board finds that the disabilities in the aggregate do preclude the Veteran from substantial gainful employment. Taken together, the Veteran's service-connected disabilities are sufficiently severe as to prevent employment. The Social Security Administration has deemed the Veteran unemployable due to the service-connected back disability, and a VA physician concurred in the low back disability as causing unemployability. The Veteran has a limited educational background, and only has vocational experience as a truck driver. Therefore, the Board finds that the Veteran's disabilities have prevented him for obtaining and maintaining substantial gainful employment from September 6, 2010 to present.

Entitlement to SMC based on the need for the regular aid and attendance or housebound status

Entitlement to SMC based on the regular need of aid and attendance is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life. 38 C.F.R. §§ 3.350, 3.351 (2016). 

The Veteran does not allege, and the record does not suggest, that he is blind. Nor does the evidence show that the Veteran is a resident of a nursing home. The Veteran's VA treatment records show that he has lived in his own home. The remaining question in this case is whether the Veteran required regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to service-connected disability. 38 C.F.R. §§ 3.350, 3.351.

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, adjust prostheses, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the veteran from hazards or dangers incident to his daily environment is necessary. 38 C.F.R. § 3.352(a). A finding that the veteran is "bedridden" provides a proper basis for the determination. Bedridden will be that condition which, through its essential character, actually requires that the veteran remain in bed. The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. 38 C.F.R. § 3.352(a). 

The particular personal functions that the veteran is unable to perform must be considered in connection with the veteran's condition as a whole. The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352. 

The Veteran asserts that he is unable to care for himself and has need of assistance for his activities of daily living.  In a September 2016 Board decision, the Board found that the Veteran did need assistance for activities of daily living based on his non-service connected disabilities, and awarded an effective date of August 2004. This award was based, in part, on a January 2004 physician statement indicating that the Veteran had chronic weakness associated with severe degenerative disc disease status post fusion of L4-5 and L5-S1 which required the Veteran "to have assistance [with] dressing and bathing." 

In August 2013, a VA examination shows that the Veteran was not legally blind, he was not confined to his bed, and he was able to travel beyond his home with the assistance of another. The Veteran reported that he lived with his wife, who acted as his caregiver and assisted him with dressing, cleaning, cooking, and driving him to his medical appointments. The VA examiner concluded that the Veteran requires aid and attendance of another person because of his medical problems, including non-service connected conditions. 

A May 15, 2014, Care Coordination note found that the Veteran does have needs for aid and assistance. Specifically, the Veteran has required help or supervision with the following basic activities of daily living: dressing (lower and upper body), and moving around indoors (even with cane, walker, or scooter). However, the Veteran has not required help or supervision with: eating (taking food by any method, including tube feedings); using the toilet (or urinal/bedpan, cleaning self); moving around in bed (turning, to/from sitting, repositioning); and transfers (from bed, chair, wheelchair).

The 2014 Care Coordination evaluation also indicated that the Veteran has difficulty with the following instrumental activities of daily living: preparing meals (planning, cooking, setting out food/utensils); performing housework; shopping (selecting items, managing money); transportation (getting to places beyond walking distance by any mode); managing medications (remembering to take meds, opening bottles, taking correct dosages at correct times); and managing own finances (maintaining a checkbook, paying own routine bills).

The Board finds that the competent medical evidence of record shows that the Veteran requires aid and attendance of another person for his activities of daily living and for protection against the hazards or dangers incident to daily life, because of the severity of his service-connected disabilities alone. 

The Veteran's medical records show that the Veteran's service-connected disabilities have resulted in significant impairment. In addition, these records indicate that his major depressive disorder, lower extremity conditions, or back condition resulted in impairment in the ability to perform the activities of daily living or to protect him from the dangers of his home environment. Additionally, a competent examiner in January 2004 provided opinion that the Veteran had chronic weakness associated with his service-connected severe degenerative disc disease status post fusion of L4-5 and L5-S1 which required the Veteran "to have assistance [with] dressing and bathing."

The Board finds that the preponderance of the evidence demonstrates that the Veteran does require aid and attendance on the basis of impairment due to service-connected disabilities alone. While the evidence of record does not demonstrate that the Veteran is "bedridden" or housebound, as he has been able to leave his home with the assistance of another to attend his medical appointments and to go shopping, the Board finds that the reasonable doubt exists as to whether that the Veteran required the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to his service-connected disabilities. 

Accordingly, the claim for SMC based on the need for the regular aid and attendance by another person is warranted. 38 U.S.C. § 1114 (l); 38 C.F.R. §§ 3.350, 3.352(a).


ORDER

Entitlement to an increased initial disability rating for major depressive disorder, currently rated as 50 percent disabling, is increased to 70 percent disabling, effective September 6, 2010.

Entitlement to TDIU is granted from September 6, 2010.

Entitlement to a SMC due to the need for regular aid and attendance is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


